—Order unanimously affirmed without costs. Memorandum: The record establishes that petitioner discharged its statutory obligation to make diligent efforts to encourage and strengthen the parental relationship (see, Social Services Law § 384-b [7] [a]) by providing a number of parenting education, support group and counseling services to respondent and arranging for supervised visitation with the children (see, Matter of Gregory B., 74 NY2d 77, 86). Those efforts were thwarted by respondent, however, who failed to avail herself of the services and programs offered (see, Matter of Sheila G., 61 NY2d 368, 385; Matter of Christine B., 231 AD2d 916, 917, lv denied 89 NY2d 806). Thus, Family Court properly terminated respondent’s parental rights on the ground of permanent neglect (see, Matter of Raymond B., 219 AD2d 800, lv denied 88 NY2d 814). (Appeal from Order of Livingston County Family Court, Cicoria, J. — Terminate Parental Rights.) Present — Denman, P. J., Pine, Wisner, Callahan and Fallon, JJ.